The opinion of the Court was delivered by
Mr. Justice Jones.
The appellants, indicted and tried for the murder of Ben Downing, were found guilty of manslaughter, and sentenced to imprisonment in the penitentiary for five years. A motion for a new trial was made on the ground of after-discovered evidence, and ,was refused on the ground that the evidence alleged to be after-discovered was merely cumulative. The defendants appeal, alleging error in holding that the affidavits contained facts merely cumulative, and in not granting a new trial upon after-discovered evidence. It is well settled that a motion for a new trial, based on the ground of newly-discovered evidence, is addressed to the discretion of the Circuit Judge, and, unless he abuses this discretion, or violates some rule of law, this Court has no authority to interfere. State v. Workman, 15 S. C., 547. A Circuit Judge violates no rule of law in refusing to grant a new trial on merely cumulative evidence. We agree entirely with the Circuit Judge that the evidence offered as after-discovered evidence, was merely cumulative. *332The case discloses no abuse of discretion. The judgment of the Circuit Court is affirmed.